Citation Nr: 1024245	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-48 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for spondylosis and degenerative disc disease of the 
lumbar spine (back disability).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc and joint disease of the 
cervical spine (neck disability).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) with 
gastritis and mild esophagitis.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, status post left 
anterior cruciate ligament repair of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 
2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Salt Lake City, Utah, as part of the Benefits Delivery at 
Discharge (BDD) program.  The purpose of the BDD program is 
to help ensure a smooth transition from military to civilian 
status by allowing service members to file pre-discharge 
claims for disability compensation with VA.  In order to 
facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document 
involved in the claims process.  The use of this system 
allows VA to leverage information technology in order to more 
quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case in the future should take into 
consideration the existence of this electronic record. 

As reflected in the September 2009 VA examination report, the 
VA examiner commented on two scars of the knees.  See the 
September 2009 VA examination report.  However, the VA 
examiner failed to accurately report the location of the two 
scars.  Because the Veteran is currently service-connected 
both knees, the issue involving the two scars are referred to 
the RO for appropriate action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected spondylosis 
and degenerative disc disease of the lumbar spine is 
manifested subjectively by complaints of pain with limitation 
of motion, but objectively, no evidence of forward flexion of 
30 degrees, or less or ankylosis of the thoracolumbar spine.

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
degenerative disc and joint disease of the cervical spine is 
manifested subjectively by complaints of pain with limitation 
of motion, but objectively, no evidence of forward flexion 
greater than 15 degrees but not greater than 30 degrees, a 
combined range of motion not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kypohosis.  

4.  The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected right ankle 
strain is manifested by subjective complaints of pain with no 
limitation of motion.  

5.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected GERD with 
gastritis and mild esophagitis is manifested subjectively by 
complaints of heartburn without objective findings of 
recurrent epigastric distress with dysphagia and 
regurgitation, which is accompanied by substernal, arm, or 
shoulder pain productive of considerable impairment of 
health.  

6.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected 
degenerative joint disease, status post left anterior 
cruciate ligament repair of the left knee is manifested 
subjectively by complaints of pain with no recurrent 
subluxation or lateral instability and only slight limitation 
of motion.  
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for spondylosis and degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc and joint disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for right ankle strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2009).  

4.  The criteria for an initial evaluation in excess of 10 
percent for GERD with gastritis and mild esophagitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Codes 
7399, 7346 (2009).  

5.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, status post left anterior 
cruciate ligament repair of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the Veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Spondylosis and Degenerative Disc Disease of the Lumbar Spine 
and Degenerative Disc and Joint Disease of the Cervical Spine

The Veteran asserts that his service-connected lumbar and 
cervical spine disabilities both warrant higher disability 
evaluations.  

The Veteran's service-connected lumbar and cervical spine 
disabilities are currently evaluated as 20 and 10 percent 
disabling, respectively, under Diagnostic Code 5242.  The 
Board notes that effective September 26, 2003, the schedule 
for rating spine disabilities was changed to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  The General Rating 
Formula for Diseases and Injuries of the Spine provides for 
assignment of a 40 to 100 percent evaluation for unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  The pertinent criteria are as follows:

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine - 30 percent disabling.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
- 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees. The normal 
combined range of motion of the cervical spine is 340 
degrees, and the thoracolumbar spine is 240 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the June 2008 VA examination, range of motion of the 
cervical spine was flexion to 45 degrees, extension to 45 
degrees, right lateral flexion to 45 degrees, left lateral 
flexion to 45 degrees, right rotation to 80 degrees, and left 
rotation to 80 degrees.  There was noted pain throughout all 
motions.  The lumbar spine flexion was to 85 degrees, 
extension to 25 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 30 degrees, right rotation to 45 
degrees, and left rotation to 45 degrees.  It was reported 
that the Veteran experienced pain throughout all motions.  

At the second VA examination in September 2009, range of 
motion testing of the cervical spine revealed flexion to 45 
degrees, extension to 45 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 30 degrees, right rotation 
to 45 degrees, and left rotation to 45 degrees.  There was 
noted pain throughout all motions.  Lumbar flexion was to 35 
degrees, extension to 10 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 20 degrees, right rotation 
to 45 degrees, and left rotation to 45 degrees.  There was 
also objective evidence of pain on active range of motion 
testing.  

As previously mentioned, in order for the Veteran to achieve 
the next-higher evaluations for his service-connected lumbar 
and cervical spine disabilities, he must demonstrate one of 
the following: forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for disability 
evaluations in excess of 20 and 10 percent, respectively, for 
both the service-connected lumbar and cervical spine 
disabilities have not been met.  The range of motion findings 
from both the June 2008 and September 2009 VA examinations, 
or any other findings that the Board has reviewed, do not 
warrant higher evaluations for the Veteran's service-
connected lumbar and cervical spine disabilities.  Moreover, 
as the Veteran demonstrated movement of the spine at forward 
flexion, backward extension, lateral flexion, and rotation, 
during both VA examinations, there is no evidence of the 
Veteran having ankylosis of the thoracolumbar spine.  
Therefore, ratings in excess of 20 and 10 percent for the 
Veteran's service-connected lumbar and cervical spine 
disabilities under the General Rating Formula for Diseases 
and Injuries of the Spine are not warranted.  Without taking 
into consideration the Veteran's complaints of pain (and the 
limitations caused by pain), there would be little basis for 
the current evaluations, let alone increased evaluations.    

The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In 
his November 2009 VA Form 9, the Veteran stated that his 
bilateral arm nerve damage is attributable to his service-
connected cervical spine disability.  However, after physical 
examination of the Veteran, the September 2009 VA examiner 
concluded that "[i]t would be speculative" to attribute his 
symptoms in the upper extremities to radiculopathy from the 
cervical spine.  He opined that his bilateral arm nerve 
damage appeared more consistent with "carpal tunnel 
symptoms" because the cervical spine appeared insufficient 
to cause the symptoms in the arms.  Furthermore, the June 
2008 VA examiner stated that both upper extremities revealed 
normal deep tendon reflexes, vascularity, muscle tone, and 
sensorimotor findings in the C5-T1 distribution.  Thus, in 
this case, the medical evidence of record does not show 
associated objective neurologic abnormalities of bowel and 
bladder impairment so that a separate neurological disability 
rating, as it applies to his service-connected cervical and 
lumbar spine disabilities is warranted.  In fact, it provides 
affirmation evidence against such a finding, indicating a 
reason for the problem (carpal tunnel).  This report clearly 
provides highly probative evidence against this claim, 
outweighing the statements of the Veteran.  

The Board also notes Diagnostic Code 5242 directs that 
degenerative arthritis of the spine be evaluated under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Under Diagnostic Code 5003, degenerative arthritis, 
when substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups. In 
this case, the September 2009 VA examiner diagnosed the 
Veteran with degenerative joint disease and degenerative disc 
disease of the cervical strain, as seen on x-ray.  

While the Veteran's back has demonstrated degenerative 
changes, the Veteran's cervical spine disability is currently 
rated as 10 percent disabling based on limitation of motion.  
Therefore, Diagnostic Code 5003 does not assist the Veteran 
in obtaining a higher disability evaluation.  

A higher rating is also not warranted under Diagnostic Code 
5243 for intervertebral disc syndrome.  In his November 2009 
VA Form 9, the Veteran admitted to having incapacitating 
episodes to the cervical spine.  He stated that his episodes 
have a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  However, at the September 
2009 VA examination, he denied having an incapacitating 
episode of low back pain and cervical spine pain within the 
12 months.  Furthermore, there is no indication that bed rest 
has been prescribed by a physician, and more importantly, no 
physician has diagnosed the Veteran with intervertebral disc 
syndrome.  As such evaluations in excess of 10 and 20 percent 
for the Veteran's service-connected cervical and lumbar spine 
disabilities are not warranted based on the frequency of 
physician prescribed incapacitating episodes as contemplated 
by Diagnostic Code 5243.  

Additionally, the Board has also considered whether the 
evidence supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
In this regard, the Board notes the Veteran's continuing 
complaints of pain associated with his cervical and lumbar 
spine disabilities.  When considering these subjective 
complaints together with the objective medical evidence 
described above, the Board finds that the Veteran's 
disabilities most closely approximate the 20 and 10 percent 
ratings for his service-connected lumbar and cervical spine 
disability.  The Board acknowledges the Veteran's complaints 
of pain, specifically at the September 2009 VA examination, 
but there is no indication that pain, stiffness, and 
weakness, due to the Veteran's disability has caused 
functional loss greater than that contemplated by the 
evaluations currently assigned.  Therefore, an increased 
evaluation is not warranted based on application of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, in view of the Court's holding in Fenderson, the 
Board finds that, at no time since service connection has 
been in effect has his service-connected lumbar and cervical 
spine disabilities been more disabling than as currently 
rated.  See Hart v. Mansfield, supra.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected spondylosis and 
degenerative disc disease of the lumbar spine and 
degenerative disc and joint disease of the cervical spine, 
warrant any more than 20 and 10 percent evaluations currently 
assigned, and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Ankle Strain

The Veteran believes that a higher rating is warranted for 
his service-connected right ankle strain.  

The Veteran's right ankle strain is currently evaluated as 10 
percent disabling under Diagnostic Code 5271.  Under 
Diagnostic Code 5271, a 10 percent rating is prescribed for 
moderate limitation of motion of the ankle, and a 20 percent 
rating is prescribed for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).  

Normal ankle dorsiflexion is to 20 degrees, and normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2009).

Based on a thorough review of the record, the evidence does 
not support the next-higher 20 percent evaluation for the 
Veteran's service-connected right ankle strain.  At the 
September 2009 VA examination, the Veteran complained of 
daily pain in the right ankle at a level of four, along with 
a feeling of stiffness, weakness, and instability.  He stated 
that the once a week pain lasts for three hours maximum and 
is often precipitated by walking more than one-half mile with 
impact.  He also admitted to weekly flare-ups lasting for two 
to three days and denied having episodes of dislocation, but 
indicated that his service-connected right ankle disability 
did not prevent him from working full-time.  

Although the Veteran complained of pain in his right ankle 
and limitations on walking due to his right ankle disability, 
none of the medical evidence of record objectively documents 
limitation of motion in the ankle.  In fact, as noted in the 
May 2008 and September 2009 VA examination reports, range of 
motion testing revealed dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, which are both normal 
readings.  Thus, the Board finds that the next-higher 20 
percent evaluation under Diagnostic Code 5271 is not 
warranted.  Again, without considering pain, the current 
evaluation could not be justified.  

Other diagnostic codes pertaining to the ankle and foot must 
be considered to determine if a compensable evaluation is 
warranted under other criteria.  Schafrath, 1 Vet. App. at 
589.  In this case, the Veteran's disability does not warrant 
a higher rating under Diagnostic Code 5270 or Diagnostic Code 
5272 because he has never demonstrated or been diagnosed with 
ankylosis of the ankle.  In addition, the Veteran has never 
been diagnosed with malunion of the os calcis or astragalus 
and never underwent astragalectomy, thus, Diagnostic Codes 
5273 and 5274 are not for application in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 
(2009).  To the extent that the Veteran has a foot injury, as 
contemplated by Diagnostic Code 5284, based on the evidence 
discussed above, the Veteran's right ankle disability is not 
of such severity as to warrant a higher evaluation.  38 
C.F.R.  § 4.71a, Diagnostic Code 5284 (2009).  

Considering whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, the 
Board observes that the Veteran has complained of pain and 
limitations on walking due to his service-connected right 
ankle disability; however, when viewed in conjunction with 
the medical evidence, his complaints do not tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
addition, the September 2009 VA examiner opined that there 
was no additional loss of motion on repetitive use.  The 
degree of limitation of motion is contemplated in the current 
rating.  Therefore, the Board finds that the holding in 
DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not provide a basis for a higher rating.  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to his service-
connected right ankle strain has not varied significantly 
during the appeal period.  See Fenderson and Hart, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the Veteran is not entitled to a higher 
evaluation for his service-connected right ankle strain and 
the benefit-of-the-doubt rule is not for application.  See 38 
U.S.C.A. § 5107(b);Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

GERD with Gastritis and Mild Esophagitis

The Veteran's service-connected GERD with gastritis and mild 
esophagitis is currently evaluated as 10 percent disabling by 
analogy pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7399-
7346.  The use of Diagnostic Code 7399 represents an unlisted 
disability that required rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.114.  

Under Diagnostic Code 7346 for hiatal hernia, 10 percent 
evaluation is warranted when the evidence shows two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is warranted when there is 
persistently recurrent epigastric distress with dysphasia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation contemplates a level of 
impairment, which includes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

Weight loss is a criterion for a disability rating higher 
than currently assigned for the Veteran's gastrointestinal 
disorder under Diagnostic Codes 7304 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.  

Other potentially applicable criteria include hypertrophic 
gastritis (identified by gastroscope), which is rated under 
C.F.R. § 4.114, Diagnostic Code 7307.  Under Diagnostic Code 
7307, the criteria for a 30 percent rating are chronic 
hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7307 (2009).  

Based on a review of the evidence, the Board finds that an 
increased rating is not warranted for the Veteran's service-
connected GERD with gastritis and mild esophagitis.  In this 
regard, the Veteran admitted to being on a special diet and 
avoiding fatty, spicy, and greasy foods during the June 2008 
VA examination.  

It was further noted in the September 2009 VA examination 
that he was currently on Nexium for his service-connected 
disability and exhibited no symptoms associated with his 
service-connected GERD while on the medication, providing 
evidence against his own claim.  There is no evidence of 
dysphagia, pyrosis, regurgitation, or substernal, arm ,or 
shoulder pain productive of considerable impairment of 
health.  Furthermore, no doctor of record has suggested that 
the Veteran's GERD has considerably impaired his health.  
Thus, the Board finds that the Veteran does not satisfy the 
criteria for the next-higher 30 percent disability evaluation 
under Diagnostic Code 7346 and an increased rating is not 
warranted.  Although the June 2008 VA examiner diagnosed the 
Veteran with a case of mild gastritis, there is no showing of 
chronic gastritis with multiple small eroded or ulcerated 
areas and symptoms, which are the criteria for the next 
higher rating under Diagnostic Code 7307.  Thus, a higher 
rating is not warranted under Diagnostic Code 7307.  

The Board also finds that staged ratings are not warranted 
here, as the degree of impairment due to his service-
connected GERD has not varied significantly during the appeal 
period.  SeeFenderson and Hart, supra.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected GERD with 
gastritis and mild esophagitis, warrants any more than a 10 
percent evaluation, and the benefit-of- the-doubt rule is not 
for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  
See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Degenerative Joint Disease, Status Post Left Anterior 
Cruciate Ligament Repair of the Left Knee

The Veteran's service-connected left knee disability is rated 
by under Diagnostic Codes 5260-5010.  Under Diagnostic Code 
5260, flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation; flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).  

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," under 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  

Where a Veteran has degenerative joint disease which is 
evaluated under Diagnostic Code 5003, a separate, compensable 
evaluation may be assigned under Diagnostic Code 5257 if the 
Veteran also has knee instability or subluxation.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for 
separate functional impairments under Diagnostic Codes 5257 
and 5003 does not constitute pyramiding).  VAOPGCPREC 9-04 
holds that separate ratings under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate 
II (2009).

In order to achieve the next-higher 20 percent rating based 
on limitation of motion, the Veteran must demonstrate flexion 
limited to 30 degrees.  To warrant a separate rating based on 
limited extension, the evidence must show extension limited 
to 10 degrees.  At the June 2008 VA examination, initially, 
the Veteran demonstrated extension and flexion to 0 and 135 
degrees, respectively.  However, his extension and flexion 
decreased to 0 to 100 degrees, respectively, because of noted 
pain and impaired endurance.  The September 2009 VA examiner 
reported flexion to 120 degrees with pain and at the third 
repetition, 110 degrees with pain.  He indicated that both 
knees were fully extended to 0 degrees without pain.  The 
DeLuca factor on the left knee was noted as being 10 degrees, 
function limited by pain and fatigability and secondarily by 
lack of endurance, without loss of coordination.  The Board 
finds that while the evidence shows somewhat of a worsening 
in the Veteran's range of motion, the evidence does not 
support a higher rating under Diagnostic Code 5260 or a 
separate compensable rating under Diagnostic Code 5261.  

The Veteran's service-connected left knee disability also 
does not warrant a higher rating under Diagnostic Code 5010.  
While the September 2009 VA examiner diagnosed the Veteran 
with degenerative joint disease of the left knee, as 
reflected on x-ray, the service-connected disability is not 
shown to involve two or more major joints or two or more 
minor joint groups.  Thus, no disability rating in excess of 
10 percent is warranted under Diagnostic Code 5010.  

The Board has also considered whether the Veteran's service-
connected left knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under Diagnostic Code 
5257, the Board notes that the Veteran's symptoms overall do 
not show left knee recurrent subluxation or lateral 
instability, so as to warrant the assignment of a compensable 
evaluation.  Both the June 2008 and September 2009 VA 
examiners found no evidence of instability, and the September 
2009 VA examiner stated that the ligaments were stable and 
intact, with Lachman's and McMurray test results being 
negative.  Thus, a rating in this regard is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Regarding other diagnostic codes of the knee and leg, the 
Board notes that they are simply not applicable to the 
Veteran's service-connected disability.  It is neither 
contended nor shown that the Veteran's service-connected 
disability involves ankylosis of the knee (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  Therefore, 
Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not 
support the Veteran's claim.  

Additionally, the Board has also considered whether the 
evidence supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board notes the Veteran's 
continuing complaints of pain associated with his left knee.  
When considering these subjective complaints together with 
the objective medical evidence described above, the Board 
finds that the Veteran's disability most closely approximates 
a 10 percent rating for his service-connected left knee 
disability.  There is no indication that pain, stiffness, and 
weakness, due to the Veteran's disability has caused 
functional loss greater than that contemplated by the 10 
percent evaluation currently assigned.  This is further 
supported by the VA examiner's conclusion that the DeLuca 
factor on the left knee is 10 degrees and is limited by pain 
and fatigability, and secondarily by lack of endurance, 
without loss of coordination.  See the September 2009 VA 
examination report.  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40, 
4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that the Veteran contends that he has 
nerve damage in his left knee as a residual to his left 
anterior cruciate ligament repair involving the left knee.  
See November 2009 VA Form 9, Appeal to Board of Veterans' 
Appeals.  Although the September 2009 VA examiner diagnosed 
the Veteran with left knee degenerative joint disease, as 
seen on x-ray, he determined that there was no apparent nerve 
damage from the left knee surgery.  Thus, consideration of 
this issue is no longer warranted.  

The Veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 10 
percent evaluation for his left knee disability, the 
objective clinical findings do not establish a basis for a 
higher or a separate evaluation for any period of time during 
the course of the appeal.  See Fenderson and Hart, supra.  

The preponderance of the evidence is against a finding that 
the service-connected degenerative joint disease, status post 
left anterior cruciate ligament repair of the left knee 
warrants a higher disability rating for the reasons stated 
above. The benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

Consideration has also been given regarding whether the 
schedular evaluations are inadequate for the Veteran's 
service-connected disabilities, thus requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is 
a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluations in this case are not 
inadequate.  Evaluations in excess of that assigned are 
provided for certain manifestations of the service-connected 
disabilities at issue, but the medical evidence reflect that 
those manifestations are not present in this case.  
Additionally, the diagnostic criterion adequately describes 
the severity and symptomatology of the Veteran's service-
connected disabilities.  Moreover, the evidence does not 
demonstrate other related factors.  The Veteran has not 
required frequent hospitalization due to his service-
connected disabilities.  Moreover, marked interference with 
employment has not been shown.  In the absence of any 
additional factors, the RO's failure to consider or to refer 
this issue for consideration of extraschedular ratings was 
not prejudicial.  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  More recently, in Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the Supreme Court held that 
the Federal Circuit's harmless error framework conflicts with 
38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court 
take "due account of the rule of prejudicial error."  The 
Supreme Court explained that such task prevents the reviewing 
court from directly asking the harmless error question, 
imposes unreasonable evidentiary burden on VA, and requires 
VA and not the claimant to explain the harmless error when 
the Court has ruled that the party "seek[ing] to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  
As such, because the harmless error requirement is viewed as 
"too complex and rigid[,]" the Board is not required to 
determine whether the notice errors affected the essential 
fairness of the adjudication.  Id. at 1698.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grants of service 
connection.  In this case, the Veteran was provided a VCAA 
letter in May 2008 which informed him of the evidence 
necessary to substantiate a claim for service connection.  
Courts have held that once service connection is granted and 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records.  The Veteran was also provided VA 
examinations in connection with his claim.  The 2008 and 2009 
VA examiners reviewed the Veteran's claims file, noted his 
medical history, and recorded pertinent examination findings.  
All obtainable evidence identified by the Veteran relative to 
the claim has been obtained and associated with the claims 
file.  Neither the Veteran nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for spondylosis and degenerative disc disease of the lumbar 
spine is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc and joint disease of the cervical spine 
is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for right ankle strain is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with gastritis and 
mild esophagitis is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease, status post left anterior 
cruciate ligament repair of the left knee is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


